Title: From George Washington to George Clinton, 28 February 1796
From: Washington, George
To: Clinton, George


          
            Dear Sir,
            Philadelphia 28th Feb: 1796
          
          To the enclosed, I answered in a note, that the whole of the business to which it related, was entrusted to you: from whom, if application was made, complete information might be obtained.
          A few days afterwards, Mr Cooper applied to me personally; intimated that the land was valuable; that he was desirous of purchasing; and would give a good price for it. I answered as before, and added that much of the land had already been disposed of.
          Repeating his wish to know what part remained unsold, and the terms on wch it could be obtained, are the causes of my troubling you with this letter and its enclosure.
          Whatever answer you incline to give to them, let it be so framed as that it may be shewn to Mr Cooper. With great esteem and regard—I am—Dear Sir Your Obedt & Affecte Hble Servt
          
            Go: Washington
          
         